Citation Nr: 0635221	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability. 
 
2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.  He had service in the Army Reserves between 
January 1980 and January 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1997 
rating decision of the VA Regional Office (RO) in New 
Orleans, Louisiana that denied service connection for a left 
ankle condition and bilateral knee impairment. 

The record reflects, however, that service connection for a 
right knee disorder had been previously denied by RO rating 
action dated in April 1974.  The veteran did not appeal the 
1974 determination and it became final.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005).  The Board notes that 
current adjudication of the claim appears to be on an 
original basis.  The Board points out, however, that whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the underlying claim may be considered.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, 
the claim to reopen will be addressed below.  The underlying 
claim of service connection for a right knee disability will 
be addressed in a remand that follows the decision below.

The veteran was afforded personal hearings in November 1999, 
December 2001 and most recently before the undersigned member 
of the Board sitting at New Orleans, Louisiana in July 2006.  
The transcripts are of record.  (The Board member who took 
testimony in December 2001 is no longer employed at the 
Board.  The veteran was notified of that fact in August 2005 
and he elected to have another hearing, which was conducted 
in July 2006.)

The veteran withdrew the issue of service connection for left 
ankle disability from appellate consideration during the 
hearing in December 2001.

The record reflects that private X-ray reports dated in 
January 2006 were submitted into evidence at the hearing in 
July 2006 and subsequent to the most recent supplemental 
statement of the case dated in March 2005.  This information 
is potentially pertinent to the veteran's claim of 
entitlement to service connection for left knee disability.  
During the hearing, the appellant waived consideration by the 
agency of original jurisdiction as to the additional 
evidence. See 38 C.F.R. §§ 19.38(b)(3), 20.1304(c)) (2006).  
Therefore, it may be considered without initial review by the 
RO.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disability by a decision dated in April 1974; the veteran did 
not appeal.

2.  Evidence received subsequent to the April 1974 RO 
decision, when considered by itself or together with previous 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A left knee disability was first shown many years after 
discharge from service and is not otherwise attributable to 
military service.


CONCLUSIONS OF LAW

1.  The April 1974 RO decision that denied service connection 
for right knee disability is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the April 1974 RO 
decision is new and material and the veteran's claim of 
entitlement to service connection for a right knee disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2001).

3.  The veteran does not have a left knee disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.6(a), 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
a left knee disability has been accomplished.  As evidenced 
by the statement of the case, and the supplemental statements 
of the case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in February 2001, November 2002, 
April 2004 and June 2004, the RO informed the appellant of 
what the evidence had to show to substantiate the claim, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claim.  He has 
also been advised to submit relevant evidence or information 
in his possession.  38 C.F.R. § 3.159(b).  The appellant has 
not been specifically notified regarding the criteria for 
rating any disability or an award of an effective date should 
service connection be granted, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006); however, neither a rating issue nor an 
effective date question is now before the Board.  
Consequently, the Board does not find that a remand is 
necessary in this regard.  Additionally, although the 
complete notice required by the VCAA was not provided until 
after the RO initially adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  See also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of service connection for a left knee 
disability.  Extensive private and VA clinical records have 
been received and associated with the claims folder.  The 
appellant was afforded a VA examination, to include a medical 
opinion in this regard.  He also has been afforded three 
personal hearings over the course of the appeal.  There is no 
indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered in this regard.  The Board thus finds that there 
is no reasonable possibility that further assistance from VA 
would aid the veteran in substantiating the claim of service 
connection for a left knee disorder, and that VA does not 
have a duty to assist that is unmet with respect to this 
issue.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection also may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or for injury incurred or 
aggravated while performing inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002 & Supp. 2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2006).

1.  Right Knee Disorder-Claim to Reopen

As noted previously, the RO denied service connection for 
right knee disability by a decision dated in April 1974.  The 
appellant attempted to reopen his claim for such in July 
1997.  The Board must therefore review all of the evidence 
submitted since April 1974 to determine whether the 
appellant's claim of service connection for a right knee 
disorder should be reopened and re-adjudicated on a de novo 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  (A claim 
that is the subject of a final decision can only be reopened 
upon the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005).)

For claims to reopen received prior to August 2001, the 
provisions of 38 C.F.R. § 3.156 (2001) are applicable.  Under 
this regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 1974 rating 
decision included service medical records that showed no 
treatment for right knee complaints and symptoms.  Following 
service, the appellant was afforded a VA special orthopedic 
examination in January 1974 that resulted in a diagnosis of 
marked chondromalacia of the right patella secondary to 
generalized laxity of the ligaments of the right knee with 
possible hypermobile medial meniscus. 

The evidence that was received after the April 1994 denial of 
the claim of service connection for right knee disability 
includes private and VA clinical records showing continued 
symptoms and treatment for the knees.  On VA examination in 
April 2004, the veteran was found to have arthritis of the 
right knee.  The veteran's history of discomfort in the right 
knee since 1974 was noted.  The examiner attributed the 
degenerative changes to a longstanding subluxing high riding 
patella. 

The Board finds that the evidence of continuing right knee 
symptomatology and the opinion of the VA examiner, when 
viewed in the context of the veteran's history as noted in 
clinical records and as provided in testimony in July 2006, 
provides a suggestion of a nexus between current right knee 
impairment and problems in service about which the veteran 
testified.  Such evidence tends to support the veteran's 
claim in a manner not previously shown.  It must therefore be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted and that the claim of service connection 
for a right knee disorder is reopened.

2.  Left Knee Disability

The veteran's available service medical records show no 
treatment for left knee complaints, symptoms or findings 
during active duty from 1971 to 1973.  Upon examination in 
November 1972 for separation from service, the lower 
extremities were evaluated as normal.  The appellant was 
afforded a special VA orthopedic examination in January 1974.  
It was reported that there was laxity of the medial 
collateral ligament, more so on the right than on the left.  
It was noted that there was crepitation of the patella on the 
left side that was asymptomatic.  No diagnosis pertaining to 
the left knee was provided.

The veteran's army reserves records dated between 1983 and 
1990 reflect that he was treated in August 1986 for 
complaints involving both knees.  On examination, it was 
noted that he had a long history of left knee pain that had 
increased within the past week while on duty.  Examination 
disclosed findings that included acute tenderness of the left 
patella and positive crepitus.  An assessment of rule out 
chondromalacia was rendered for which ice and Motrin were 
prescribed.  On quadrennial physical examination in May 1988, 
the veteran indicated that he had swollen or painful joints.  
In this regard, the examining official noted a single episode 
of swollen knees.  The lower extremities were evaluated as 
normal at that time.

The veteran testified on personal hearing at the RO in 
November 1999 that he had problems with both knees while on 
active duty, and continued to have such complaints after 
discharge from service and in the reserves.  He stated that 
he subsequently underwent reconstructive surgery on the left 
knee.

Subsequently received were private treatment records from 
Baton Rouge General Medical Center dated in 1994 indicating 
that the veteran injured his left knee in April 1994 and had 
patella tendon repair the following day.  In April 1994, 
B. Bankston, M.D., provided history to the effect that the 
veteran stated that he was playing basketball when he 
"faked" in one direction and went the other way.  At that 
time, he heard a pop and fell to the ground.  It was noted 
that since that time, he had been unable to extend the knee 
and had pain in the inferior pole of the patella.  It was 
reported that the veteran had no history of knee pain and 
that he denied any trauma to the knee.  VA outpatient records 
dated in 1997 reflect continuing treatment for symptoms 
affecting both knees, including chronic pain.  A diagnosis of 
degenerative joint disease was shown.  

The veteran presented testimony upon personal hearing on 
appeal in December 2001 reiterating a history of knee 
symptoms since service.

The case was remanded by the Board in October 2003 for a VA 
examination of the knees, and a medical opinion as to whether 
there was a causal relationship between knee disability and 
service.  On examination in April 2004, the examiner stated 
that the claims folder was reviewed.  A comprehensive 
background and clinical history was presented.  Following 
physical examination, the examiner stated that there was 
nothing in the chart to suggest that the problems the veteran 
was having with the left knee were related to any service 
condition, but was rather due to the civilian injury to the 
left knee.  The examiner also opined that the patellar injury 
to the left knee was not related to any right knee pathology.  
It was added that patellar tendon injuries were common in the 
older age group, particularly those with diabetes (which the 
veteran has).

The veteran testified on personal hearing in July 2006 that 
he had been told by his physician, Dr. Bankston, that he 
"blew the left knee out" as a result of overcompensating 
for the right knee.  The veteran also indicated that he had 
not had problems with the left knee in service, but had 
"blown out" his left knee playing basketball in a father-
son game in 1994.

The evidence reflects no complaints or findings regarding the 
left knee during active duty service.  The Board observes 
that although an argument could be made that inference was 
made to some left knee symptoms on VA examination in January 
1974, it is significant that no diagnosis relating thereto 
was provided.  The appellant was seen for left knee 
complaints during an apparent period of ACDUTRA in 1986 where 
a history of longstanding bilateral knee complaints was 
recorded.  However, on subsequent periodic physical 
examination in 1988, the examiner noted that this was a 
single episode of swollen knees.  It was not indicated that 
the veteran had any worsening of chronic left knee 
symptomatology.  The lower extremities were evaluated as 
normal at that time.  In view of such findings, the Board 
concludes that there is no question of aggravation of any 
pre-existing left knee disorder.  See 38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.306 (2006). 

The record clearly indicates that the precipitating etiology 
of chronic left knee disability was injury in April 1994 
followed by the necessity for surgery.  Following 
comprehensive background and clinical history, review of the 
record and physical examination in April 2004, the VA 
examiner stated unequivocally that there was nothing in the 
record to suggest that left knee disability was related to 
service, and that rather, it was causally related to the 
civilian injury.  The examiner also opined that left knee 
symptomatology was not related to any right knee pathology.  
The record reflects that the appellant's own private clinical 
records, to include those authored by Dr. Bankston, do not 
contradict those opinions and do not otherwise ascribe left 
knee disability to service or to the right knee.  It is also 
important to note that arthritis was not shown within a year 
of separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Under the circumstances, the Board finds that service 
connection for a left knee disorder, including arthritis, 
must be denied on the basis that it is not directly or 
presumptively related to service or training, as applicable.  
See 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.303, 
3.304, 3.307, 3.309 (2006).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disorder 
is reopened; to this extent the appeal is granted.

Service connection for a left knee disability is denied.


REMAND

The Board finds that additional development is needed with 
respect to the question of whether there is a medical nexus 
between military service and current right knee disability.  

The record reflects that the veteran originally filed a claim 
for service connection for right knee injury in February 
1973, the same month that he was discharged from active duty.  
He failed to report for examination in April 1973 but 
subsequently wrote in with an explanation and request to 
reschedule.  On VA examination in January 1974, the appellant 
stated that he had injured the right knee playing baseball in 
approximately 1971 and that he had had intermittent symptoms 
since that time.  Following examination, a diagnosis was 
rendered of marked chondromalacia of the right patella 
secondary to generalized laxity of the ligaments of the right 
knee with possible hypermobile medial meniscus.  

The case was remanded by the Board in October 2003 for a VA 
examination of the knees, and a medical opinion as to whether 
there was a causal relationship between knee disability and 
service.  On examination in April 2004, right knee findings 
not too dissimilar from the 1974 findings, as well as 
degenerative changes, were reported.  The Board notes, 
however, that while the examiner attributed degenerative 
changes to a longstanding subluxing high riding patella, no 
opinion was provided as to whether the right patellar 
pathology could be attributed to service.  The Board observes 
that when the RO requested that the physician once again 
review the record and indicate whether the veteran had a 
right knee disorder causally related to service, the reply 
was essentially the same in a supplemental statement dated in 
June 2004, but the implication was that the patella problem 
had caused a longstanding problem even by the time the 
veteran was examined in 1974.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance. 
Id.  Given the fact that the development sought by the Board 
in this case has not been fully satisfied, another remand is 
now required. 38 C.F.R. § 9.9 (2006).

The veteran testified in July 2006 that he received treatment 
for his right knee in service and related that he was seen at 
hospitals and/or dispensaries at Fort Hood, Fort Carson and 
Fort Bragg.  The Board is of the opinion that these 
facilities should be contacted directly for the appellant's 
medical records.  As well, the RO should once again contact 
the National Personnel Records Center for any information 
that may have become associated with his file since prior 
requests for information many years ago.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center and request 
that a search be performed for any of 
the veteran's records that may have 
become associated with his file since 
prior requests for information many 
years ago.  The RO should contact the 
appropriate records repositories at Fort 
Hood, Fort Carson and Fort Bragg and 
request all of the veteran's medical 
records, including those that may be 
archived in any way.  

2.  Following a reasonable period of 
time for receipt of the additional 
information requested above, the 
veteran's claims folder and a copy of 
this remand should be forwarded to a VA 
orthopedic examiner who has not seen him 
previously for clinical review and an 
opinion to determine whether right knee 
disability is attributable to military 
service.  A comprehensive clinical 
history should be provided.  Based on a 
thorough review of the evidence of 
record, including the veteran's 
testimony, the examiner should provide 
an opinion, with complete rationale, as 
to the medical probability that any 
current right knee disability is 
attributable to the veteran's period of 
active military service from February 
1971 to February 1973.  The opinion 
should be set forth in detail and should 
specifically include consideration of 
the 1974 VA examination report.  

3.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
the medical opinion.  If the report is 
insufficient, or if any requested action 
is not performed or is deficient, it 
should be returned to the examiner for 
necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue remaining 
on appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


